— In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Ardsley which, after a hearing, granted an application for an area variance, the appeal is from a judgment of the Supreme Court, Westchester County (Dickinson, J.), dated December 8, 1982, which granted the application, annulled the determination and directed that the area variance be denied. Judgment affirmed, with costs. The appellants failed to demonstrate practical difficulties (Matter of Fuhst v Foley, 45 NY2d 441; Matter ofBiellak v Zoning Bd. of Appeals of Town ofPerinton, 75 AD2d 435). Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.